 

Exhibit 10.35

 

 

 

January 25, 2020

 

 

 

 

Mr. John C. Corbett

c/o CenterState Bank Corporation CenterState Bank, N.A.

1101 First Street South, Suite 202 Winter Haven, Florida 33880

 

Dear Corbett:

 

This letter (this “Letter Agreement”) memorializes our recent discussions and
mutual agreement regarding the terms of your continued employment following the
completion of the merger (the “Merger”) contemplated by the Agreement and Plan
of Merger by and between South State Corporation (“South State”) and CenterState
Bank Corporation (the “Company”), dated as of January 25, 2020 (the “Merger
Agreement”). We look forward to your continued leadership.

 

 

1.

Effectiveness, Your Current Agreement and Definitions

 

This Letter Agreement supplements your Employment Agreement entered into with
CenterState Banks, Inc., dated as of July 13, 2010 (the “Employment Agreement”),
which will otherwise remain in full force and effect in accordance with its
current terms. Capitalized terms used but not defined in this Letter Agreement
are used with the meanings ascribed to them in the Employment Agreement. If your
employment with the Company terminates for any reason before the Effective Time
or the Merger Agreement is terminated before the closing of the Merger, this
Letter Agreement will automatically terminate and be of no further force or
effect and neither of the parties will have any obligations hereunder.

 

 

2.

Position

 

Following the effective time of the Merger (the “Effective Time”), you will
serve as the Chief Executive Officer of the Surviving Entity (as defined in the
Merger Agreement) and President and Chief Executive Officer of the Surviving
Bank (as defined in the Merger Agreement), reporting directly and only to the
Board of Directors (the “Board”) of the Surviving Entity.

 

No further action is required by you to make the transitions and resignations
provided for in this paragraph or the immediately preceding paragraph effective,
but you agree to execute any documentation the Company and South State
reasonably requests at the time to confirm it.

 

 

3.

Pre-Existing Entitlements

 

You and the Company acknowledge that the occurrence of the Merger will
constitute a “Change in Control” as defined under the Employment Agreement.
Accordingly, pursuant to Article 5 of the Employment Agreement, subject to your
continued employment through the Effective Time, the Company is required to pay
to you a lump-sum payment in an amount in cash equal to three times the highest
annual compensation as reported on your Form W-2 over the three-year period
immediately preceding the year in which the Effective Time occurs (the “Change
in Control Payment”), payable on the date of the closing of the Merger (the
“Closing Date”).

 

 

 

--------------------------------------------------------------------------------

 

You acknowledge and agree that, in connection with the closing of the Merger,
you hereby waive your right to receive the Change in Control Payment under the
terms of the Employment Agreement as a result of the Merger, and the Company
will not pay you such amounts on the Closing Date (the “Change in Control
Waiver”). In consideration for the Change in Control Waiver, and notwithstanding
the foregoing or any other provision of the Employment Agreement, (A) if your
employment with the Surviving Entity is terminated by the Surviving Entity
without Cause or if you resign with Good Reason on or before the third
anniversary of the Closing Date, then subject to Section 4.3 of the Employment
Agreement and in lieu of any severance payments and benefits that you would
otherwise be entitled to under Article 4 of the Employment Agreement, the
Surviving Entity will pay you (i) an amount in cash equal to the Change in
Control Payment (plus any Excise Tax Payment) and (ii) an additional cash
payment in an amount equal to (x) 25% multiplied by (y) the Change in Control
Payment (the sum of (i) plus (ii), the “Revised Change in Control Payment”),
which Revised Change in Control Payment will be payable within 30 days after
your termination date; and (B) if there is a Change in Control of the Surviving
Entity during the term of the Employment Agreement at any time after the Merger,
then any amount payable under Section 5.1 of the Employment Agreement shall be
equal to the amount of the Revised Change in Control Payment. The parties agree
that the additional amount set forth in clause (ii) of the preceding sentence
constitutes a material increase to the present value of the Change in Control
Payment and valid and sufficient consideration for the Change in Control Waiver.

 

For purposes of clarity, upon your termination of employment under any
circumstances other than as set forth in clause (A) above, Article 4 of the
Employment Agreement shall govern, and you shall be entitled to any payments and
benefits as set forth therein.

 

 

4.

Good Reason Definition

 

Effective immediately following the Effective Time, notwithstanding the
provisions of Section 3.3 of the Employment Agreement, the definition of “Good
Reason” in the Employment Agreement shall also include a diminution of the
Executive’s Base Salary or then-current target or maximum annual and long term
incentive compensation opportunity.

 

 

5.

No Other Changes

 

Except as provided herein, all other terms of the Employment Agreement shall
remain in full force and effect and are hereby ratified and confirmed in all
respects.

 

 

6.

Governing Law; Arbitration

 

This Letter Agreement will be governed by and construed in accordance with the
laws of the State of Florida, without regard to conflicts of law principles. Any
actions or proceedings instituted under this Letter Agreement shall be brought
and tried solely in the courts located in Polk County, Florida or in the federal
court having jurisdiction in Winter Haven, Florida.

 

 

7.

Entire Agreement; Amendments

 

Except as expressly set forth herein, this Letter Agreement, together with the
Employment Agreement, contains the entire agreement between the parties with
respect to the employment of you by the Surviving Entity and supersedes any and
all prior understandings, agreements or correspondence between the parties. This
Letter Agreement may not be altered, modified or amended except by written
instrument signed by the parties.

 

 

8.

Miscellaneous

 

The invalidity or unenforceability of any provision of this Letter Agreement
will not affect the validity or enforceability of any other provision hereof,
and this Letter Agreement will be construed as if the invalid and

 

 

--------------------------------------------------------------------------------

 

unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

 

Upon the expiration or other termination of this Letter Agreement, the
respective rights and obligations of the parties hereto will survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties hereunder. This Letter Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

If this Letter Agreement correctly describes our understanding, please execute
and deliver a counterpart of this signature page, which will become a binding
agreement on our receipt.

 

Sincerely,

CenterState Bank Corporation

By: /s/ Stephen D. Young

Name: Stephen D. Young

Title: Chief Operating Officer

 

CenterState Bank, N.A.

By: /s/ Stephen D. Young

Name: Stephen D. Young Title: Chief Operating Officer

 

 

Accepted and Agreed

I hereby agree with and accept the terms

and conditions of this Letter Agreement:

 

 

/s/ John C. Corbett

 

Name: John C. Corbett

 

Date: January 25, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Letter Agreement]

 

 